NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5702-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SEA SHELL RESORT AND
BEACH CLUB,

     Defendant-Appellant.
__________________________

                    Argued May 16, 2019 – Decided May 30, 2019

                    Before Judges Simonelli, Whipple and Firko.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Ocean County, Municipal Appeal No. 17-28.

                    Joseph Anthony Martin argued the cause for appellant
                    (Martin Law Firm, LLC, attorneys; Joseph Anthony
                    Martin, on the brief).

                    Micci J. Weiss argued the cause for respondent (Cleary
                    Giacobbe Alfieri Jacobs, LLC, attorneys; Bruce
                    William Padula and Micci J. Weiss, on the brief).

PER CURIAM
      Defendant Sea Shell Resort and Beach Club appeals from the June 26,

2018 Law Division order denying its appeal from the municipal court's denial

of its motion to dismiss complaints alleging violations of the Borough of Beach

Haven's sign ordinance. On appeal, defendant contends the Law Division judge

erred in finding the sign ordinance applied to the two light-emitting diode (LED)

panels defendant installed on its building and the Borough did not selectively

enforce the sign ordinance against defendant. Defendant also contends the judge

erred in denying discovery. We reject these contentions and affirm.

                                       I.

      The Borough's sign ordinance provides, in pertinent part, that "[n]o signs,

billboards, advertising structures or similar items are permitted except as" set

forth in the ordinance.      Beach Haven, N.J., Ordinances, Zoning-Signs,

Ordinance § 212-16A (1979). Ordinance §121-16B provides, in pertinent part:

            B. Signs in the RC [Multifamily Residential] District:

                  ....

               (3) One lighted sign not to exceed [thirty-five]
               square feet in area for each motel or hotel is
               permitted. Such sign shall be attached to the
               building, but, if erected on or above the roof of the
               building, such sign shall be set back a minimum
               distance of five feet from the property line. Flashing
               signs are not permitted. . . .


                                                                         A-5702-17T4
                                       2
                  (4) No sign authorized herein shall be erected
                  without first obtaining a permit therefor from the
                  Building Administrator, who shall issue the same
                  upon being satisfied that such sign will not violate
                  this chapter and upon payment to him of the
                  appropriate review fee; provided, however, that this
                  subsection shall not apply to those signs allowed by
                  [Ordinance § 212-16A(4)].[1]

    Ordinance § 212-16D provides, in pertinent part:

               D. Prohibited features.

                     ....

                  (2) No neon sign or similar illuminated
                  advertisements shall be of such color or located in
                  such a fashion as to diminish or detract in any way
                  from the effectiveness of any traffic signal or similar
                  safety or warning device.

                     ....

                  (4) No sign shall have flashing lights or exposed
                  high-intensity illumination.

Ordinance § 212E provides:

               E. Permit fee. No sign shall be erected pursuant to the
               terms of this section before paying a zoning fee of $25
               to the Borough of Beach Haven.
               [Added 2-9-2009 by Ord. No. 2009-6].
                   (1) No sign board shall be displayed before paying a
                   zoning fee of $50 annually, to coincide with
                   mercantile license renewals, to the Borough of
                   Beach Haven. . . .

1
     Ordinance § 212-16A(4) does not apply here.
                                                                            A-5702-17T4
                                           3
      Beach Haven, N.J., Ordinances, Zoning-Definitions and Word Usage, §

212-3 defines "sign," in pertinent part, as "[a]ny device designated to inform or

attract the attention of persons not on the premises on which the sign is

located[.]"

      Defendant is a family-owned and operated beach resort and facility

located on Atlantic Avenue in the Borough's RC district. Superstorm Sandy

destroyed the property. As part of rebuilding, defendant installed two LED

panels on the exterior of the building, one located on the southwest corner of the

building and the other on the northwest corner. Defendant referred to the LED

panels as low density LED informational panels. Defendant also installed nine

other lighted signs on the building.

      Defendant claimed that prior to purchasing and installing the LED panels,

its owner, Thomas Hughes, spoke to Borough zoning officer William Greer, who

confirmed the LED panels would be permissible and "would not be a problem[.]"

Defendant further alleged that it purchased and installed the LED panels, at a

cost of more than $20,000, in reliance on Greer's representation.

      Greer certified he never spoke to Hughes prior to defendant installing the

LED panels; Hughes never consulted with or advised him of his plan to install

LED panels; and Greer did not confirm the LED panels would be permissible.

                                                                          A-5702-17T4
                                        4
Greer also certified he did not become aware defendant had installed the LED

panels until he received the first of twenty-one complaints from adjacent

residents on June 9, 2017. The residents complained about the deleterious effect

of the brightly lit LED panels on the value and enjoyment of their properties and

on the nature of the historic district in which the properties were located. One

resident complained that the lighted LED panels changed colors and messages

repeatedly, often announcing the availability of beer and happy hour specials in

the resort. A picture of the LED panel on the front of the resort advertised: "Raw

Bar Happy Hour Open Daily."

      On June 9, 2017 and June 12, 2017, Greer issued the following complaints

against defendant:

            1. Complaint No. 1503-SC-000066: failure to obtain a
               sign permit in violation of Ordinance § 212-16B(4);

            2. Complaint No. 1503-SC-000067 and Complaint No.
               1503-SC-000070: installing more than one lighted
               sign in violation of Ordinance § 212-16B(3); and

            3. Complaint No. 1503-SC-00069: failure to pay a sign
               permit fee in violation of Ordinance § 212-16E.

      On June 28, 2017 defendant applied for a sign permit for the LED panels.

On July 5, 2017, Greer denied the application, finding the LED panels violated




                                                                          A-5702-17T4
                                        5
the sign ordinance. Thereafter, Greer issued Complaint No. 1503-SC-011161:

installing more than one lighted sign in violation of Ordinance § 212-16B(3).2

      On July 31, 2017, defendant filed a motion in the municipal court to

dismiss the complaints, arguing the sign ordinance did not apply to its LED

informational panels. Defendant posited that LED panels did not exist when the

Borough passed the sign ordinance in 1979, and thus, the Borough could not

have contemplated or intended to regulate LED panels at the time.

      Defendant also argued the sign ordinance clearly and unambiguously

prohibited only neon, flashing, and exposed high-intensity illumination signs,

the LED panels did not fall within these categories, and the sign ordinance did

not specifically include or prohibit LED panels. Defendant further argued that

reference to "lighted signs" in Ordinance § 212-16B(3) suggested the sign

ordinance was written for traditional wood signs or banners that are backlighted

or illuminated with directional lighting, and the LED panels do not fit within

this category of "signs." Defendant concluded that because the sign ordinance,

on its face, did not apply to or regulate the LED panels, defendant was not




2
  Greer issued other complaints that the municipal court dismissed and are not
pertinent to this appeal.
                                                                        A-5702-17T4
                                       6
required to obtain a sign permit and pay a sign permit fee and did not violate the

sign ordinance.

      Defendant also argued the Borough selectively enforced the sign

ordinance against it, but not against two businesses in the Borough, Bay Village

and the Volunteer Fire Department (VFD), who defendant claimed installed and

were using similar LED panels without applying for or receiving a sign permit.

However, Greer certified that the two businesses had applied for and obtained

sign permits, and submitted documents showing they did so in 2006 and 2014,

respectively.     Defendant raised no other argument regarding selective

enforcement.

      In opposition, the State argued the sign ordinance regulates all signs and

a LED panel is a "sign," as defined in Ordinance § 212-3 because it is a device

designated to inform or attract the attention of persons not on the premises on

which the sign is located. The State also argued that defendant never obtained

a sign permit or paid a sign permit fee and installed more than one lighted sign.

The State denied it had selectively enforced the sign ordinance against

defendant, noting that Bay Village and the VFD had applied for and received

permits for their LED panels and each installed only one LED panel on their

building.


                                                                          A-5702-17T4
                                        7
      In reply, defendant reiterated its arguments and added that the State should

be compelled to provide discovery requested on July 5, 2017, including a

proposed amendment to the sign and nuisance ordinances to include LED panels,

and the court should dismiss the complaints if the State failed to comply.

      On September 25, 2017, municipal court Judge Stacey Kerr denied

defendant's motion, finding Ordinance § 212-3 and Ordinance § 212-16 clearly

encompassed defendant's LED informational panels. The judge determined the

LED panels are "signs" within the meaning of Ordinance § 212-3, as they are

devices designated to inform and attract attention.         The judge also found

defendant did not apply for a sign permit or pay the sign permit fee and had

installed two LED panels and other lighted signs on the property. The judge

also held there was no selective enforcement of the sign ordinance, as Bay

Village and the VFD had applied for and obtained permits, the two businesses

were located in a different zone, and the Borough had not received complaints

about their LED panels.

      Following Judge Kerr's decision, defendant sought to compel the State to

comply with its July 5, 2017 and September 21, 2017 discovery requests. Judge

Kerr denied defendant's request, holding as follows:

            I found that the [sign] ordinance applies to the sign. So
            the fact that that's happened . . . I don't find that any of

                                                                           A-5702-17T4
                                         8
            these things are relevant. Again, I don't find selective
            enforcement. I don't think there's a difference between
            LED applications and sign applications. I'm not sure
            how that's relevant to whether [defendant] has violated
            the [sign] ordinance as it was written.

      Defendant then pled guilty to all five complaints preserving its right to

appeal Judge Kerr's rulings. The judge imposed an $830 fine and $165 for court

costs. Defendant agreed to cease using the LED panels pending appeal.

      On appeal to the Law Division, defendant reiterated the arguments made

to Judge Kerr. For the first time on appeal, defendant argued that the Mayor's

personal animus toward defendant and its owner, and the fact that the Borough

issued sign permits to Bay Village and the VFD but not defendant, was further

evidence of selective enforcement.

      Judge Michael T. Collins denied defendant's appeal. The judge found the

definition of "sign" was clear and unambiguous and the sign ordinance governed

the LED panels. The judge stated:

                   I find it significant in part the arguments made by
            the State[] . . . with respect to the fact that as long ago
            as 2006, that Bay Village had applied for and been
            granted a permit for the LED [panel]. That leads me to
            believe that this [is] not something that is a recent
            vintage and/or was the product of some type of
            selective enforcement whereby Bay Village and/or the
            [VFD] were the beneficiaries of an indulgent Borough
            where [defendant] was not. So in this regard with
            respect to whether or not I find that the LED panels are

                                                                          A-5702-17T4
                                        9
            governed by the Borough ordinance, I find that the
            answer to that is yes.

      Judge Collins rejected defendant's selective enforcement argument,

finding as follows:

            [As] to the other issue which is that of selective
            enforcement, as pointed out by the State, the burden of
            proof there is fairly high, at least at the threshold level.
            And the question is whether or not the scenario
            presented with respect to Bay Village and the [VFD]
            constitutes favorable treatment to those entities and to
            the disadvantage of [defendant], and I do not find that
            there has been a colorable claim articulated by the
            defendant. As pointed out earlier, counsel told me this
            2006 for Bay Village and I guess 2014 for the [VFD].
            So not only was there that type of vintage of age that is
            attributed to the Borough's position with respect to LED
            [panels], but the fact that I just don't find any selective
            enforcement having been borne out under these
            circumstances.

Judge Collins declined to consider defendant's animus argument, as defendant

did not raise this argument before Judge Kerr. 3 This appeal followed.




3
  Judge Collins properly declined to address this issue, as his review was limited
to the record below and there was no legal error that permitted him to
supplement the record. R. 3:23-8(a)(2); see also State v. Loce, 267 N.J. Super.
102, 104 (Law Div. 1991), aff'd o.b., 267 N.J. Super. 10 (App. Div. 1993) (the
Law Division is bound by the evidentiary record of the municipal court).
                                                                           A-5702-17T4
                                       10
                                        II.

      On appeal, defendant first contends that Judge Collins erred in finding the

sign ordinance applied to LED panels. Defendant reiterates the arguments made

to Judge Collins as to why the sign ordinance, on its face, does not apply to LED

panels, and also argues the judge erred in failing or refusing to consider extrinsic

evidence that would have shown the sign ordinance did not apply to LED panels.

      On appeal from a municipal court to the Law Division, the review is de

novo on the record. R. 3:23-8(a). "At a trial de novo, the court makes its own

findings of fact and conclusions of law but defers to the municipal court's

credibility findings." State v. Robertson, 228 N.J. 138, 147 (2017).

      In our review of the Law Division's decision on a municipal appeal, "[w]e

'consider only the action of the Law Division and not that of the municipal

court.'"   State v. Adubato, 420 N.J. Super. 167, 175-76 (App. Div. 2011)

(quoting State v. Oliveri, 336 N.J. Super. 244, 251 (App. Div. 2001)). We

consider "whether the findings made could reasonably have been reached on

sufficient credible evidence present in the record." State v. Stas, 212 N.J. 37,

49 (2012) (quoting State v. Locurto, 157 N.J. 463, 471 (1999)).

      Unlike the Law Division, we do not independently assess the evidence.

Locurto, 157 N.J. at 471. The rule of deference is more compelling where, such


                                                                            A-5702-17T4
                                        11
as here, the municipal and Law Division judges made concurrent findings. Id.

at 474.    "Under the two-court rule, appellate courts ordinarily should not

undertake to alter concurrent findings of facts and credibility determinations

made by two lower courts absent a very obvious and exceptional showing of

error." Ibid. "Therefore, appellate review of the factual and credibility findings

of the municipal court and the Law Division 'is exceedingly narrow.'" State v.

Reece, 222 N.J. 154, 167 (2015) (quoting Locurto, 157 N.J. at 470).

      However, we afford no special deference to a trial court's interpretation of

the law and the legal consequences that flow from established facts. Manalapan

Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995). Because

Judge Collins's judgment as to the applicability of the sign ordinance to LED

panels rested on his statutory interpretation, our scope of review is de novo,

without affording such judgment any special deference. State ex rel. K.O., 217

N.J. 83, 91 (2014). Applying the above standards, we discern no reason the

reverse.

      "The established rules of statutory construction govern the interpretation

of a municipal ordinance." Twp. of Pennsauken v. Schad, 160 N.J. 156, 170

(1999). As our Supreme Court has held:

             When interpreting a statute, our main objective is to
             further the Legislature's intent.   To discern the

                                                                          A-5702-17T4
                                       12
             Legislature's intent, courts first turn to the plain
             language of the statute in question. In reading the
             language used by the Legislature, the court will give
             words their ordinary meaning absent any direction from
             the Legislature to the contrary. "If the plain language
             leads to a clear and unambiguous result, then [the]
             interpretative process is over."

             Where the plain meaning does not point the court to a
             "clear and unambiguous result," it then considers
             extrinsic evidence from which it hopes to glean the
             Legislature's intent. Included within the extrinsic
             evidence rubric are legislative history and statutory
             context, which may shed light on the drafter's motives.
             Likewise, interpretations of the statute and cognate
             enactments by agencies empowered to enforce them are
             given substantial deference in the context of statutory
             interpretation.

             [TAC Assocs. v. N.J. Dep't of Envtl. Prot., 202 N.J.
             533, 540-41 (2010) (alteration in original) (citations
             omitted) (first quoting Richardson v. Bd. of Trs., Police
             & Fireman's Ret. Sys., 192 N.J. 189, 195 (2007); and
             then quoting Bedford v. Riello, 195 N.J. 210, 222
             (2008)).]

Courts "will only resort to extrinsic aids . . . if the plain language of the statute

yields 'more than one plausible interpretation.'" State v. Williams, 218 N.J. 576,

586 (2014) (quoting DiProspero v. Penn, 183 N.J. 477, 492 (2005)).

      In considering a statute's language, we are guided by the legislative

directive that:

             [W]ords and phrases shall be read and construed with
             their context, and shall, unless inconsistent with the

                                                                             A-5702-17T4
                                        13
            manifest intent of the legislature or unless another or
            different meaning is expressly indicated, be given their
            generally accepted meaning, according to the approved
            usage of the language. Technical words and phrases,
            and words and phrases having a special or accepted
            meaning in the law, shall be construed in accordance
            with such technical or special and accepted meaning.

            [N.J.S.A. 1:1-1.]

It has been long held that when construing a statute in which "the Legislature

has clearly defined a term, the courts are bound by that definition." Febbi v. Bd.

of Review, Div. of Emp't Sec., Dep't of Labor & Indus., 35 N.J. 601, 606 (1961).

      There was no need for extrinsic evidence in this case. The plain language

of Ordinance § 212-16 leads to a clear and unambiguous result that, except for

one lighted sign, the Borough intended to prohibit all "signs, billboards,

advertising structures or similar items" in the RC district.

      The plain language of Ordinance § 212-3 leads to the clear and

unambiguous result that LED panels are "signs." The ordinance defines "sign"

as "[a]ny device designated to inform or attract the attention of persons not on

the premises on which the sign is located[.]" Although the ordinance does not

define the word "device," that word is commonly defined as "a piece of

equipment or a mechanism designed to serve a special purpose or perform a

special   function."      Merriam-Webster       Online    Dictionary,   "device,"


                                                                          A-5702-17T4
                                       14
http://www.merriam-webster.com/dictionary/device. The LED panels clearly

are devices designed to inform or attract attention of persons not on defendant's

premises. In fact, defendant referred to the LED panels as "LED informational

panels," and there is no dispute that the LED panels displayed information to the

public, such as the availability of beer and happy hour specials within the resort.

(Emphasis added). Accordingly, the LED panels are "signs" within the meaning

of Ordinance § 212-3.

      Lastly, we reject defendant's argument that the LED panels are not

"lighted signs" and that "lighted signs" means only traditional wood signs or

banners that are backlighted or illuminated with directional lighting. LED

means "light-emitting diode," and the term "LED" is commonly defined as "a

semiconductor diode that emits light when a voltage is applied to it and that is

used in electronic devices[.]" Merriam-Webster Online Dictionary, "LED,"

http://www.merriam-webster.com/dictionary/LED.           Accordingly, the LED

panels are "lighted signs" governed by Ordinance § 212-16B(3).

      We conclude the LED panels are signs governed by the sign ordinance.

The fact that Bay Village and the VFD applied for an obtained a sign permit for

their LED panels in 2006 and 2014, respectively, supports this conclusion.

Defendant violated the sign ordinance by installing the LED panels on its


                                                                           A-5702-17T4
                                       15
building without obtaining a sign permit (Ordinance § 212-16B(4)); without

paying the sign permit fee (Ordinance § 212-16(E)); and installing more than

one lighted sign (Ordinance § 212-16B(3)).       Discovery and any ordinance

amendments will not change this result.

                                      III.

      Defendant next argues that Judge Collins erred in finding, as a matter of

law and without the benefit of discovery and a factual record, that the Borough

did not selectively enforce the sign ordinance against defendant. Our review of

this issue is limited to whether the judge's findings "could reasonably have been

reached on sufficient credible evidence present in the record." Stas, 212 N.J. at

49. Defendant also argues the judge erred in denying discovery on the selective

enforcement issue.

      As an initial matter, defendant is incorrect that selective enforcement

would render the Borough's action arbitrary, capricious or unreasonable, thus

warranting reversal.   Rather, the selective enforcement of ordinances, like

statutes, is a violation of the Equal Protection Clause of the Fourteenth

Amendment of the United States Constitution. U.S. Const. amend. XIV, § 1;

see Whren v. United States, 517 U.S. 806, 813 (1996) (explaining that the Equal




                                                                         A-5702-17T4
                                      16
Protection Clause "prohibits selective enforcement of the law based on

considerations such as race").

        "Discriminatory enforcement of an otherwise impartial law by state and

local officials is unconstitutional." Pennsauken, 160 N.J. at 183. However,

"[t]he conscious exercise of some selectivity in enforcement is not a

constitutional violation unless the decision to prosecute is based upon an

unjustifiable standard such as race, religion, or other arbitrary classification."

Ibid.

        A party asserting selective enforcement has a "heavy" burden of proof.

State v. Di Frisco, 118 N.J. 253, 266 (1990). As our Supreme Court has held:

              In order to prevail on a claim of discriminatory
              enforcement, the defendant must plead and prove
              intentional selectivity as well as an unjustifiable basis
              for the discrimination. "[The] standards require [the
              defendant] to show both that the . . . enforcement
              system had a discriminatory effect and that it was
              motivated by a discriminatory purpose."

              [Ibid. (first alteration in original) (quoting Wayte v.
              United States, 470 U.S. 598, 608 (1985)).]

        "[A] defendant establishes his right to discovery if he can show that he

has a 'colorable basis' for a selective prosecution claim." State v. Kennedy, 247

N.J. Super. 21, 31 (App. Div. 1991). "A more lenient standard would encourage

the assertion of spurious claims of selective enforcement as a means of

                                                                          A-5702-17T4
                                        17
burdening criminal trials with massive discovery of material completely

irrelevant to the defendant's case." Id. at 32. "[A] defendant must also establish

that the materials he seeks are in some way probative of the elements of selective

enforcement." Id. at 34-35.

      Defendant failed to demonstrate that the Borough selectively enforced the

sign ordinance against it. Defendant did not claim the Borough's enforcement

of the sign ordinance against defendant was based on an unjustifiable standard

such as race, religion, or other arbitrary classification.    Rather, defendant

grounded its selective enforcement argument on its mistaken belief that Bay

Village and the VFD did not apply for and obtain a sign permit for their LED

panels.   When that argument failed, defendant then grounded its selective

enforcement on the Borough issuing sign permits to these two businesses, but

not to defendant. Neither of these grounds proves the Borough's enforcement

of the sign ordinance against defendant was based on an unjustifiable standard,

had a discriminatory effect, and was motivated by a discriminatory purpose, let

alone make a "colorable claim" of selective enforcement which would have

entitled it to discovery.   For this reason, defendant's selective enforcement

argument fails.




                                                                          A-5702-17T4
                                       18
      In any event, defendant ignores the clear distinction between it and Bay

Village and the VFD. Both businesses applied for and received sign permits

prior to installing their LED signs, whereas defendant did not apply for a sign

permit or pay the sign permit fee prior to installing its LED panels. Both

businesses installed one LED panel, whereas defendant installed two LED

panels. Both businesses are located in the business district that did not abut

residential neighborhoods, whereas defendant's resort is located in the RC

multifamily residential district. In addition, residents had complained about

defendant's LED panels, whereas there were no complaints against Bay Village

or the VFD. Thus, to the extent the Borough treated defendant different than

Bay Village or the VFD, that disparate treatment was entirely justifiable, as the

Borough based its actions on defendant's violation of the sign ordinance and the

numerous residents' complaints about the LED panels. Simply put, defendant

failed meet its "heavy" burden to establish a colorable claim of selective

enforcement, and thus, was not entitled to discovery.

      Affirmed.




                                                                         A-5702-17T4
                                      19